NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit

                                        2007-1228



                         ADT CONSTRUCTION GROUP, INC.,

                                                    Appellant,

                                           v.


                  Pete Geren, ACTING SECRETARY OF THE ARMY,

                                                    Appellee.


       John W. Ralls, Thelen Reid Brown Raysman & Steiner LLP, of San Francisco,
California, argued for appellant. Of counsel on the brief was W. Samuel Niece.

      William G. Kanellis, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for the Secretary of the
Army. With him on the brief were Peter D. Keisler, Acting Attorney General, Jeanne E.
Davidson, Director, and Martin F. Hockey, Jr. Assistant Director.

Appealed from:   United States Armed Services Board of Contract Appeals

Administrative Judge Mark N. Stempler
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                    2007-1228


                       ADT CONSTRUCTION GROUP, INC.,

                                                     Appellant,

                                         v.

                     Pete Geren, SECRETARY OF THE ARMY,

                                                     Appellee.


                                  Judgment


ON APPEAL from the       Armed Services Board of Contract Appeals

in CASE NO(S).           55125

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MICHEL, Chief Judge, PLAGER, AND RADER, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT




DATED: December 6, 2007                       /s/ Jan Horbaly
                                              Jan Horbaly, Clerk